DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections-Withdrawn
The rejection of claims 28-31 under 35 U.S.C. 101 because the use of a protein of claim 1, for the manufacture of a pharmaceutical of a medicament for the treatment of cancer, cartilage damage and degeneration, pain associated with osteoarthritis or bone healing because the claim attempts to claim a process without setting forth any steps involved in the process is withdrawn due to cancellation of the claims. 

The rejection of claims 28-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to cancelation of the claims. 

The rejection of claims 13-14, 16-17 and 20-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment for cartilage damage and degeneration, pain associated with osteoarthritis and bone healing, does not reasonably provide enablement for treatment of cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims is withdrawn due to cancelation and amendment of the claims. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. McCarty on 5/20/22. 

The application has been amended as follows: 

Please cancel claims 39-40.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13, and 36-38 are allowed. The instantly claimed peptides are free of the art. There was no prior art found that teaches or suggests the claimed BMP-7 variants. As indicated in the scope of enablement rejection, the claims are enabled for treatment of cartilage damage and degeneration, pain associated with osteoarthritis and bone healing with the claimed variants. The claims are also enabled for treatment of Glioblastoma with the protein of claim 1 and ATRA (Table 2 of instant specification. For the reasons presented above, the claims are novel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13 and 36-38 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654